Henderson Harbor Mariners' Mar., Inc. v Upstate Natl. Bank (2018 NY Slip Op 07554)





Henderson Harbor Mariners' Mar., Inc. v Upstate Natl. Bank


2018 NY Slip Op 07554


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


908 CA 17-02165

[*1]HENDERSON HARBOR MARINERS' MARINA, INC., AND MARLA COHEN, PLAINTIFFS-RESPONDENTS,
vUPSTATE NATIONAL BANK, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


BARCLAY DAMON LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
AMDURSKY, PELKY, FENNELL, WALLEN, P.C., OSWEGO (TIMOTHY J. FENNELL OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered August 11, 2017. The order denied defendant's motion to set aside the jury verdict in favor of plaintiffs on plaintiffs' second cause of action and to dismiss plaintiffs' second cause of action. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens , 155 AD2d 435, 435 [2d Dept 1989]; see also  CPLR 5501 [a] [1]).
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court